Exhibit 3.02 ML BLUETREND FUTURESACCESS LLC SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT THE UNITS OF LIMITED LIABILITY COMPANY INTEREST CREATED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES ACT, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER APPLICABLE SECURITIES LAWS AND WITH THE CONSENT OF THE SPONSOR. Merrill Lynch Alternative Investments LLC Sponsor February 29, 2012 ML BLUETREND FUTURESACCESS LLC SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT TABLE OF CONTENTS ARTICLE I ORGANIZATION SECTION 1.01. OBJECTIVES AND PURPOSES 1 SECTION 1.02. APPOINTMENT OF THE TRADING ADVISOR; INVESTMENT OF CASH RESERVES 2 SECTION 1.03. FISCAL YEAR; ACCOUNTING PERIODS 3 SECTION 1.04. REGISTERED AGENT AND OFFICE; PRINCIPAL OFFICE 3 SECTION 1.05. DURATION OF THIS FUTURESACCESS FUND 3 SECTION 1.06. NON-ASSIGNABILITY OF UNITS; SUBSTITUTED INVESTORS; LIMITED ASSIGNABILITY OF THE SPONSOR’S INTEREST 3 SECTION 1.07. LIABILITY OF INVESTORS 3 ARTICLE II CAPITAL AND TAX ALLOCATIONS SECTION 2.01. CAPITAL CONTRIBUTIONS 4 SECTION 2.02. OPENING CAPITAL ACCOUNTS 5 SECTION 2.03. FINANCIAL ALLOCATIONS AMONG THE UNITS 6 SECTION 2.04. NET ASSET VALUE 6 SECTION 2.05. SPONSOR’S FEES; MANAGEMENT AND PERFORMANCE FEES; TRANSACTION COSTS; OPERATING EXPENSES 7 SECTION 2.06. ALLOCATION OF PROFITS AND LOSSES FOR FINANCIAL PURPOSES 8 SECTION 2.07. ALLOCATION OF PROFITS AND LOSSES FOR INCOME TAX PURPOSES 8 SECTION 2.08. CHARGEBACKS TO CURRENT OR FORMER INVESTORS 10 SECTION 2.09. PROCESSING OF SUBSCRIPTIONS 11 SECTION 2.10. VALUATION OF ASSETS 11 SECTION 2.11. USE OF ESTIMATES 12 SECTION 2.12. ACCOUNTING PRACTICES 12 ARTICLE III PARTICIPATION IN FUTURESACCESS FUND PROPERTY; REDEMPTIONS AND DISTRIBUTIONS SECTION 3.01. NO UNDIVIDED INTERESTS IN FUTURESACCESS FUND PROPERTY 12 SECTION 3.02. REDEMPTIONS OF UNITS; EXCHANGES 12 i TABLE OF CONTENTS (cont.) SECTION 3.03. WITHDRAWALS OF CAPITAL BY THE SPONSOR 13 SECTION 3.04. MANDATORY REDEMPTIONS 13 SECTION 3.05. MANDATORY REDEMPTIONS TO PAY TAXES 14 SECTION 3.06. DISTRIBUTIONS 14 SECTION 3.07. FORM OF DISTRIBUTION AND REDEMPTION PAYMENTS 14 SECTION 3.08. REMOVAL OF THE SPONSOR 14 ARTICLE IV WITHDRAWAL OF THE SPONSOR AND INVESTORS SECTION 4.01. WITHDRAWAL OF THE SPONSOR 14 SECTION 4.02. WITHDRAWAL OF AN INVESTOR 14 SECTION 4.03. STATUS AFTER WITHDRAWAL 14 ARTICLE V MANAGEMENT SECTION 5.01. AUTHORITY OF THE SPONSOR 15 SECTION 5.02. SERVICE PROVIDERS; INVESTMENTS; ACCOUNTS 15 SECTION 5.03. ACTIVITIES OF THE SPONSOR PARTIES 15 SECTION 5.04. SERVICES TO THIS FUTURESACCESS FUND 16 SECTION 5.05. INTERESTED PARTIES 16 SECTION 5.06. EXCULPATION 16 SECTION 5.07. INDEMNIFICATION 17 SECTION 5.08. INVESTORS’ TRANSACTIONS 17 SECTION 5.09. RELIANCE BY THIRD PARTIES 17 SECTION 5.10. REGISTRATION OF ASSETS 17 SECTION 5.11. LIMITATION ON AUTHORITY OF THE SPONSOR 17 ARTICLE VI ADMISSION OF INVESTORS SECTION 6.01. PROCEDURE AS TO NEW INVESTORS 17 SECTION 6.02. PROCEDURE AS TO NEW MANAGERS 18 ARTICLE VII BOOKS OF ACCOUNT; AUDITS; REPORTS TO INVESTORS SECTION 7.01. BOOKS OF ACCOUNT 18 SECTION 7.02. ANNUAL AUDIT 18 SECTION 7.03. INTERIM REPORTS 19 ARTICLE VIII CONFLICTS OF INTEREST SECTION 8.01. INVESTORS’ CONSENT 19 ii TABLE OF CONTENTS (cont.) ARTICLE IX DISSOLUTION AND WINDING UP OF THIS FUTURESACCESS FUND SECTION 9.01. EVENTS OF DISSOLUTION 19 SECTION 9.02. DISSOLUTION 19 ARTICLE X MISCELLANEOUS PROVISIONS SECTION 10.01. INVESTORS NOT TO CONTROL 20 SECTION 10.02. POWER OF ATTORNEY 20 SECTION 10.03. AMENDMENTS; CONSENTS 20 SECTION 10.04. NOTICES 21 SECTION 10.05. LEGAL EFFECT; MANNER OF EXECUTION 21 SECTION 10.06. GOVERNING LAW 21 SECTION 10.07. CONSENT TO JURISDICTION 21 SECTION 10.08. “TAX MATTERS PARTNER”; TAX ELECTIONS 21 SECTION 10.09. DETERMINATION OF MATTERS NOT PROVIDED FOR IN THIS AGREEMENT 21 SECTION 10.10. NO PUBLICITY 22 SECTION 10.11. SURVIVAL 22 SECTION 10.12. WAIVERS 22 SECTION 10.13. VOTING RIGHTS 22 SECTION 10.14. ISSUANCE OF DIFFERENT CLASSES 22 SECTION 10.15. COMPLIANCE WITH THE INVESTMENT ADVISERS ACT OF 1940; SECURITIES LAWS 22 SECTION 10.16. AMENDMENT AND RESTATEMENT 22 TESTIMONIUM SIGNATURES iii ML BLUETREND FUTURESACCESS LLC SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY
